EXHIBIT 10.2

AGREEMENT

THIS AGREEMENT (this “Agreement”) is made and entered into as of February 28,
2017, by and among Real Estate Strategies L.P., a Bermuda limited partnership
(“RES”) and an affiliate of IRSA Inversiones y Representaciones Sociedad
Anónima, an Argentine sociedad anónima (“IRSA”), IRSA and Condor Hospitality
Trust, Inc., a Maryland corporation (the “Company”).

RECITALS

A. WHEREAS, RES holds 3,245,156 shares of the 6.25% Series D Cumulative
Convertible Preferred Stock of the Company (the “Series D Stock”) and a
$1,011,599 promissory note convertible into 101,159 shares of Series D Stock
(the “Note”);

B. WHEREAS, the Company desires that the holders voluntarily convert their
Series D Stock into Condor’s common stock, par value $.01 per share (the “Common
Stock”);

C. WHEREAS the parties acknowledge that the holders of the Series D Stock will,
upon the holders election to convert their shares of Series D Stock, forego
their rights to receive a cash make whole payment in a future public offering or
offerings of Common Stock by the Company

D. WHEREAS, to obtain the agreement of the holders of the Series D Stock to
convert their shares into Common Stock, the Company has agreed to issue to the
holders a new series of preferred stock of the Company, the 6.25% Series E
Cumulative Convertible Preferred Stock (the “Series E Stock”), with the terms
set forth on Exhibit A attached hereto; and

E. WHEREAS, the parties also wish to agree on certain matters concerning the
future issuance of Common Stock, certain registration rights with respect to the
Common Stock held by or to be issued to RES, and voting matters.

Unless otherwise provided, all capitalized terms shall have the meaning ascribed
to them in Section 1.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Definitions. For purposes of this Agreement:

(a) “beneficially own” shall have the meaning ascribed to such term under
Rule 13d-3 of the Exchange Act. For the avoidance of doubt, references to RES’s
beneficial ownership of Common Stock in this Agreement shall include shares of
Common Stock issuable upon conversion of the Series D Stock and promissory note
held by RES and shares of Common Stock issuable upon conversion of the Series E
Stock to be held by RES.

(b) “Directors Designation Rights Agreement” means the Directors Designation
Rights Agreement dated as of February 1, 2012 by and between RES and the
Company.

(c) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 



--------------------------------------------------------------------------------

(d) “Future Offering” means the issuance, on or after the date of this
Agreement, of additional shares of Common Stock, or securities convertible into
Common Stock (exclusive of commitments for (1) future issuances as of the date
of this Agreement as listed on Schedule 1, (2) or to exercise rights to redeem
currently outstanding long-term incentive plan or operating units under the
operating agreement of Condor Hospitality Limited Partnership, which are
described in SEC Reports, (3) for shares issuable pursuant to the terms of the
Series E Stock, (4) and shares issued under the Company’s 2016 Stock Plan, or
(5) outside such plan for compensation approved by the Compensation Committee of
the board of directors and as permitted by applicable stock exchange rules).

(e) “Investor Rights Agreement” means the Investor Rights Agreement dated
March 16, 2016 by and among the Company, SREP and StepStone.

(f) “Qualified Equity Offering” means (i) the sale of Common Stock in a single
offering of at least $50,000,000 or (ii) the sale of Common Stock in up to three
separate offerings totaling at least $75,000,000 in the aggregate, in each case
at an a real or effective offering price of $1.60 per share (appropriately
adjusted in the same manner as the conversion price of the Series E Stock
pursuant to Section 8 of the terms of the Series E Stock) or more.

(g) “Registrable Securities” means shares of Common Stock beneficially owned by
RES as of the date of this Agreement, shares of Common Stock issuable on
conversion of the Series D Stock and the Note, and shares of Common Stock
issuable on conversion of the Series E Stock, plus any shares of Common Stock
distributed by the Company as a dividend on such Common Stock.

(h) “Registration Rights Agreement” means the Registration Rights Agreement
dated as of February 1, 2012 by and between the Company, RES and IRSA, as
amended by the Agreement dated March 16, 2016 by and between the Company, RES
and IRSA

(i) “SEC Reports” mean such reports required to be filed by the Company under
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, together
with any materials filed or furnished by the Company under the Exchange Act,
whether or not any such reports were required, including the exhibits thereto
and documents incorporated by reference therein.

(j) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

2. Certain Future Offerings and Registration Rights.

(a) Subject to Section 2(b) below, prior to March 16, 2021, and provided that
the Series E Stock is outstanding at the time and 14% or more voting control of
the Company is held by the RES, then with respect to a Future Offering the
Company will not, without the consent of RES, (i) until an aggregate of
$100 million of Common Stock has been sold, issue Common Stock below the price
of $1.60 per share, or securities convertible into Common Stock with a real or
effective conversion or strike price below $1.60 per share of Common Stock, and
(ii) thereafter issue Common Stock below the price of $1.72 per share, or
securities convertible into Common Stock with a real or effective conversion or
strike price below $1.72 per share of Common Stock (each of the foregoing prices
per share in this Section 2(a) appropriately adjusted in the same manner as the
conversion price of the Series E Stock pursuant to Section 8 of the terms of the
Series E Stock).

(b) If RES does not consent to a Future Offering, then the parties agree that
the Company at its option may conduct such Future Offering if it first makes an
irrevocable offer to RES to repurchase for cash all shares of Common Stock and
Series E Stock beneficially owned by RES no later

 

- 2 -



--------------------------------------------------------------------------------

than the launch of the Future Offering, at a repurchase price equal to the
greater of (i) an aggregate amount equal to (A) 120% of the liquidation
preference of Series E Stock beneficially owned by RES plus (B) 120% of the
then-current conversion price of the Series E Stock for each share of Common
Stock beneficially owned by RES that were issued upon conversion of any Series D
Stock or Series E Stock, or (ii) in exchange for the Series E Stock and Common
Stock issued upon conversion of any Series D Stock and Series E Stock, an amount
equal to 95% of the aggregate NAV per share multiplied by the number of shares
of the Common Stock beneficially owned by RES that were issued upon conversion
of any Series D Stock and Series E Stock, and shares of Common Stock issuable
upon conversion of Series E Stock (regardless of whether the Series E Stock is
convertible at such time); provided, however, that consummation of such
repurchase will be conditioned upon, and such consummation will occur
immediately concurrent with, the closing of the Future Offering. In any such
repurchase, a Future Offering may not be consummated unless provision reasonably
acceptable to RES is made for sufficient cash to be set aside to pay RES the
repurchase amount in cash. If and to the extent that RES elects not to sell its
shares of Series E Stock pursuant to this Section 2(b) and the consummation by
SREP III Flight—Investco, L.P., a Delaware limited partnership (“SREP”) of a
repurchase (a “SREP Repurchase”) pursuant to Section 2(b) of the Agreement,
dated February 28, 2017, by and between SREP, StepStone Group Real Estate LP, a
Delaware limited partnership and the Company (the “SREP Agreement”) would cause
RES to violate the Ownership Limit (as defined in Article IX(A)(1) of the
Articles of Incorporation of the Company) and the Waiver Agreement (as defined
below), in each case with respect to the Series E Stock, RES agrees to convert
such remaining shares of Series E Stock into Common Stock such that such
conversion will be effective immediately prior to the consummation of such SREP
Repurchase.

(c) The Company covenants and agrees that with respect to the Registrable
Securities, the respective registration rights of the parties, in the case of
RES and IRSA under the Registration Rights Agreement, and in the case of SREP
and StepStone under the Investor Rights Agreement, shall include and apply to
the Registrable Securities. RES acknowledges that the Company has covenanted and
agreed that Section 3(h)(i) of the Investor Rights Agreement shall be deleted in
its entirety and replaced with the following:

(i) In connection with any offering involving an underwriting of securities
being issued by the Company, the Company shall not be required under Section
3(b) to include any of the Holders’ securities in such underwriting unless such
Holders accept the terms of the underwriting as agreed upon between the Company
and the underwriters selected by it, and then only in such quantity, if any, as
the underwriters determine, in their sole discretion, marketing factors allow;
provided, however, that such determination shall be undertaken with the input of
the Holders and Other Holders participating in the offering, if any. If the
managing underwriter for the offering shall advise the Company in writing that
the total amount of securities, including Registrable Securities, requested by
shareholders to be included in such offering exceeds the amount of securities to
be sold other than by the Company that marketing factors allow, then the Company
shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the managing underwriter
believes marketing factors allow, with the securities so included to be reduced
as follows: (a) all securities which shareholders other than the Company, the
Holders and requesting holders pursuant to Section 2.2 of the Registration
Rights Agreement dated as of February 1, 2012 (the “IRSA Registration Rights
Agreement”) between the Company and RES (the “Other Holders”) seek to include in
the offering shall first be excluded from the offering to the extent limitation
on the number of shares included in the underwriting is required, and (b) if
further limitation on the number of shares to be included in the

 

- 3 -



--------------------------------------------------------------------------------

underwriting is required, then the number of shares held by the Holders and
Other Holders that may be included in the underwriting shall be reduced pro rata
in accordance with the number of Registrable Securities held by each such Holder
and registrable securities under the IRSA Registration Rights Agreement held by
each such Other Holder, provided, however, that in no circumstance shall the
amount of securities of the selling Holders, as a group, and Other Holders, as a
group, included in the offering be reduced below an amount of shares equal to
10% of the total amount of securities to be included in such offering (a “10%
Share”) for each such group, provided that if either the Holders or the Other
Holders do not wish to include securities in the full amount of their respective
10% Shares, either the Holders or the Other Holders, as applicable, will be
entitled to include an additional amount of securities in the offering equal to
such unused portion of the 10% Share.

(d) If the Series E Stock is outstanding, but the number of shares outstanding
has declined such that the voting rights set forth in Section 6(c) of the terms
of the Series E Stock shall no longer be available, and RES holds 15% or more of
the voting power of the Company, the Company shall take, or cause to be taken,
all actions necessary so that the board of directors of the Company shall
consist of no more and no less than seven members. Such board size may
thereafter be changed only upon the affirmative vote of 75% of all members of
the board of directors. If the board of directors of the Company is set at seven
members then the requirement to maintain the board of directors at nine members
pursuant to Section 2.02 of the Directors Designation Agreement is hereby waived
and the percentages permitting RES to designate directors and the number of
directors that RES may designate pursuant to Section 2.02 of the Directors
Designation Agreement shall be deemed amended to provide the following:

 

Voting Ownership Percentage

   Number of Directors  

29% or more

     3  

Less than 29%

     2  

but 15% or more

  

Less than 15%

     1  

but 7% or more

  

This Agreement shall serve as written consent to the provisions in the SREP
Agreement that provide a waiver for the requirement to maintain the board at 9
members, and change the director designation percentages as set forth in
Section 2.02 of the Investor Rights Agreement.

(e) If a Qualified Equity Offering has not occurred by March 16, 2021, RES may
require the Company to submit a proposal to liquidate the Company to the
shareholders, provided that the holders of the Series E Stock otherwise hold in
the aggregate 50% of the voting power to approve such liquidation of the
Corporation.

3. Securities Offering Exemption.

(a) RES represents that it is an “accredited investor” as defined in Rule
501(a)(3) of Regulation D under the Securities Act. RES understands that the
shares of Series E Stock are being offered, and if issued, are so being offered
and issued, to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws, including Rule
506(c) of Regulation D under the Securities Act, and that the Company is relying
with respect to RES in part upon the truth and accuracy of, and compliance with
its representations, warranties, agreements, acknowledgments and understanding
set forth herein in order to determine the availability of such exemptions and
their eligibility to acquire the Series E Stock, and underlying Common Stock,
without registration under the Securities Act.

 

- 4 -



--------------------------------------------------------------------------------

(b) RES warrants that it understands that its investment in the Series E Stock
involves risk and that it: (a) is able to fully bear the economic risk of an
investment in the Series E Stock, (b) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the proposed investment in the Series E Stock and (c) has had an
opportunity to ask questions of and receive answers from the officers of the
Company concerning the financial condition and business of Issuer and others
matters related to an investment in the Series E Stock. RES represents that it
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Series E Stock.

(c) RES understands that upon the original issuance thereof, and until such time
as the same is no longer required under applicable requirements of the
Securities Act or applicable state securities laws or the Articles of
Incorporation of the Company, any certificates or other instruments representing
the Series E Stock, and any certificates or other instruments issued in exchange
therefor or in substitution thereof, shall bear customary legends referencing
such restrictions on transferability and the legend set forth in Article IX,
Section E of such Articles of Incorporation, and that the Company shall make a
notation on its records and give instructions to the Company’s transfer agent in
order to implement the restrictions on transfer set forth and described herein.

4. Series E Stock Issuance. Upon (a) receipt by RES of evidence reasonably
satisfactory to RES that the SREP Agreement remains in full force an effect and
has not been amended in any material respect since the date of this Agreement
(b) receipt of the exemption from the ownership limitation contemplated by
Section 6(a), and (c) such other deliverables contemplated by Section 6(b), SREP
agrees to accept 487,738 shares of Series E Stock, each share to be valued at a
face amount (and liquidation preference) of $10.00 per share and the amendment
of the Note as set forth on Exhibit B.

5. Vote. The Company is obligated to submit three matters for shareholder
approval under Section (A)(7), Section (A)(8), and Section (A)(9) of the terms
of the Series E Stock. Unless otherwise prohibited by applicable Nasdaq rules,
each of RES and IRSA agree to vote all shares of Common Stock, and any other
securities entitled to vote thereon, over which they have or share voting
control, for the approval such matters.

6. Closing Deliveries.

(a) The parties acknowledge that an exemption from the ownership limitation set
forth in the Company’s Articles of Incorporation as provided to permit the
issuance of the Series D Stock will similarly be required for the issuance of
the Series E Stock and each party is prepared to make, and will make, the
required representations, and execute documents with the same substance and
content as the representations and documents previously made and executed in
connection with the issuance of the Series D Stock, including the items
specified in Section 6(b) below.

(b) The Company will deliver to RES the following at or prior to closing:

(i) copies of all authorizations, orders or consents of any governmental body
required to consummate the issuance of Series E Stock to RES;

(ii) a certificate of the Secretary or Assistant Secretary of the Company
containing a true and correct copy of the resolutions duly adopted by the
Company’s Board of Directors, approving and authorizing this Agreement, the SREP
Agreement and the transactions contemplated hereby and thereby, which
certificate also certifies that such resolutions have not been rescinded,
revoked, modified, or otherwise affected and remain in full force and effect;

 

- 5 -



--------------------------------------------------------------------------------

(iii) a certificate of incumbency of the Company executed by the Secretary or
Assistant Secretary of the Company listing the officers of the Company
authorized to execute the Agreement and the Ancillary Agreements, which
certificate also certifies as to the authority of each such officer to execute
the agreements, documents, and instruments on behalf of the Company in
connection with the consummation of the transactions contemplated hereby and
thereby;

(iv) (A) a copy of the Articles of Incorporation of the Company, certified as of
a recent date by the Maryland Division of Assessments and Taxation, and a copy
of the bylaws of the Company, certified as of the date hereof by the Secretary
or Assistant Secretary of the Company; (B) copies of the articles of
incorporation or similar organizational document, as amended, of each subsidiary
of the Company listed on Exhibit D hereto (each a “Significant Subsidiary”),
certified by the Secretary or Assistant Secretary of the Company, and copies of
the code of regulations, bylaws, or similar operating document of each
Significant Subsidiary, as amended, certified as of the date hereof by the
Secretary or Assistant Secretary of the Significant Subsidiary; and (C)
certificates of status, good standing or existence with respect to the Company
and each Significant Subsidiary from the Secretary of State of the state under
the Laws of which the Company or such Significant Subsidiary is incorporated,
organized, as applicable, and of each other state in which the Company is
qualified or registered to do business, dated as of a recent date.

(v) a copy of the waiver agreement between the Company and RES, (the “Waiver
Agreement”) relating to the waiver by the Company’s Board of Directors of the
provisions of the Articles of Incorporation necessary to consummate the issuance
and sale of Series E Stock pursuant to this Agreement and the SREP Agreement,
duly executed by the Company;

(vi) the opinion of McGrath North Mullin & Kratz, PC LLO, counsel to the
Company, relating to specified corporate and legal matters;

(vii) the opinion of McGrath North Mullin & Kratz, PC LLO, counsel to the
Company, that commencing with its first taxable year through the taxable year
ended December 31, 2016, the Company has been organized and has operated in
conformity with the requirements for qualification and taxation as a REIT under
the Code and that the Company’s organization (taking into account the issuance
of the Series E Stock pursuant to this Agreement and the SREP Agreement and the
transactions contemplated hereby and thereby, the conversion of all shares of
Series D Stock, and the conversion of a certain promissory note held by RES) and
present and proposed method of operation will enable it to continue to meet the
requirements for qualification and taxation as a REIT for its taxable year
ending December 31, 2017 and thereafter (with customary exceptions, assumptions
and qualifications and based upon customary representations);

(viii) a copy of the amended and restated investor rights agreement, as amended
to address the changes to such agreement contemplated herein, duly executed by
the Company; and

(ix) a copy of the SREP Agreement duly executed by the Company and SREP.

 

- 6 -



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Successors and Assigns. Any assignment of this Agreement or any of the
rights or obligations under this Agreement by any of the parties hereto (whether
by operation of law or otherwise) shall be void, invalid and of no effect
without the prior written consent of the other parties hereto; subject to any
assignment rights in the Investor Agreement or Registration Rights Agreement;
provided, further, that any such assignment shall not release, or be construed
to release the assignor from its duties and obligations under this Agreement.
The terms and conditions of this Agreement inure to the benefit of and are
binding upon the respective successors and permitted assignees of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assignees any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided herein.

(b) Termination. This Agreement shall terminate (except with respect to
Section 5 which shall not terminate) with respect to a party at such time as
such party and its affiliates beneficially holds less than 7.0% of the
outstanding voting power of the Company; provided that such termination shall
not relieve any party from liability for any breach of this Agreement prior to
such termination.

(c) Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by and construed in accordance with the laws
of the State of New York as to matters within the scope thereof, and as to all
other matters shall be governed by and construed in accordance with the internal
laws of New York, without regard to conflict of law principles that would result
in the application of any law other than the law of the State of New York.

(d) Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by portable document format (pdf) and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(e) Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.

(f) Notices. All notices, requests, demands, and other communications hereunder
shall be in writing (which shall include communications by e-mail) and shall be
delivered (a) in person or by courier or overnight service, or (b) by e-mail
with a copy delivered as provided in clause (a), as follows:

If to the Company:

1800 West Pasewalk Ave., Suite 200

Norfolk, Nebraska 68701

Attention: Chief Executive Officer

Telephone: (402) 371-2520

E-mail: bblackham@trustcondor.com

 

- 7 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

4800 Montgomery Lane, Suite 220

Bethesda, Maryland 20814

Attention: Chief Financial Officer

Telephone: (402) 371-2520

E-mail: jgantt@trustcondor.com

Guy Lawson

McGrath North Mullin & Kratz, PC LLO

First National Tower, Suite 3700

1601 Dodge Street

Omaha, Nebraska 68102

Telephone: (402) 633-1402

E-mail: glawson@mcgrathnorth.com

If to RES or IRSA: as set forth in the Registration Rights Agreement

(g) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of all parties hereto. No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.

(h) Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

(i) Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CONDOR HOSPITALITY TRUST, INC.

By:

 

/s/ J. William Blackham

Name:

 

J. William Blackham

Title:

 

President and Chief Executive Officer

REAL ESTATE STRATEGIES L.P

By:

 

JIWIN S.A.

 

General Partner

 

By:

  /s/ Fernando Elsztain    

Fernando Elsztain

 

By:

  /s/ Ezepuiel Sawicke  

Ezepuiel Sawicke

IRSA Inversiones y Representaciones Sociedad Anónima  

By:

  /s/ Fernando Elsztain  

Fernando Elsztain

 

By:

  /s/ Ezepuiel Sawicke    

Ezepuiel Sawicke

 



--------------------------------------------------------------------------------

Schedule 1

430,000 common stock warrants held by the CEO of the Company, exercisable at
$1.92 per share

150,540 common stock warrants exercisable for $.001 per share, issued in
exchange for 3,750,000 warrants held by RES. The new warrants equals the number
of shares of common stock issuable upon exercise of the old warrants, that were
expiring, pursuant to a cashless exercise provision

5,625 options under the the Company’s 2006 stock plan with a weighted average
exercise price of $7.53

Common issuable on conversion of Series D Stock

632,249 common shares issuable on the Note

Exhibit A

Terms of Series E Stock

[see separate draft]

Exhibit B

Amended Terms of the Note

Sections 1.2, 3.1 and 3.2 of the Note shall be amended in their entirety to
provide the following:

1.1 Interest Payment Dates. Condor shall pay interest quarterly in arrears
(“Interest Payment”) on the date that Condor pays a dividend (a “Dividend
Payment”) on shares of Condor’s 6.25% Series E Convertible Cumulative Preferred
Stock (the “Preferred Stock”). Any partial interest period shall be calculated
on the basis of twelve 30-day months and a 360-day year.

1.3 Partial Interest Payment and Accrued Interest. In the event that Condor does
not pay a quarterly Dividend Payment, or only pays a partial Dividend Payment,
then Condor shall, respectively, not pay an Interest Payment, or pay only a
partial Interest Payment equal to the partial percentage of the partial Dividend
Payment. Any such unpaid Interest Payment or portion of unpaid Interest Payment
will accrue at and will earn additional interest at 6.25%, compounding
quarterly. Interest Payments shall be applied first to any unpaid Interest
Payments and portion of unpaid Interest Payment.

3.1 Optional Conversion. RES at its option may at any time convert this Note, in
whole or part, by notice delivered to Condor, into a number of shares of common
stock, par value $.01, of Condor (the “Common Stock”), determined by dividing
the Principal Amount to be converted by $1.60 (the “Note Conversion Price”),
provided that, any such conversion shall be reduced such that RES, together with
its affiliates, does not beneficially own more than 49% of the voting stock of
Condor. Any such conversion shall reduce the Principal Amount proportionally.

 

- 10 -



--------------------------------------------------------------------------------

If Condor, at any time while this Note is outstanding: (i) pays a stock dividend
or makes a distribution to holders of any class or series of capital stock of
Condor in shares of Common Stock (which, for avoidance of doubt, shall not
include any shares of Common Stock issued by Condor upon conversion of its 6.25%
Cumulative Convertible Series E Preferred Stock (the “Series E Stock”)), (ii)
subdivides outstanding shares of Common Stock into a greater number of shares,
(iii) combines its outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues any shares of its capital stock by reclassification of
the Common Stock, or (v) undertakes any transaction similar to or having the
effect of the foregoing transactions, then the Note Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of Condor) outstanding immediately
before such event, and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment made
pursuant to this provision shall become effective immediately after the record
date for the determination of shareholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification.

3.2 Required Conversion. Any time the Series E Stock is required by its terms to
be converted into Common Stock, or the Series E Stock is redeemed in whole, this
Note shall be automatically converted into the number of shares of Common Stock
determined by dividing the Principal Amount by the Note Conversion Price,
provided that, any such conversion shall be reduced such that RES, together with
its affiliates, does not beneficially own more than 49% of the voting stock of
Condor, and this Note in part on in whole shall be thereafter converted from
time to time when any such conversion will not result in RES, together with its
affiliates, beneficially owning more than 49% of the voting stock of Condor. Any
such partial conversion shall reduce the Principal Amount proportionally.

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT A

ARTICLES SUPPLEMENTARY

OF

CONDOR HOSPITALITY TRUST, INC.

Condor Hospitality Trust, Inc., a Maryland corporation (the “Corporation”),
hereby certifies to the State Department of Assessments and Taxation of Maryland
as follows:

FIRST: Under a power contained in Article III of the Amended and Restated
Articles of Incorporation, as amended, of the Corporation (the “Articles”) and
pursuant to Section 2-208 of the Maryland General Corporation Law, the Board of
Directors of the Corporation (the “Board”), by duly adopted resolutions,
classified and established 925,000 shares of authorized but unissued Preferred
Stock, $.01 par value per share, of the Corporation as shares of Series E
Cumulative Convertible Preferred Stock, with the following preferences,
conversion and other rights, voting powers, restrictions, limitations as to
dividends and other distributions, qualifications, and terms and conditions of
redemption (which, upon any restatement of the Articles, may be made a part of
the Articles, with any necessary or appropriate changes to the numeration or
lettering of the sections or subsections hereof). Capitalized terms used but not
defined herein shall have the meanings given to them in the Articles.

 

A. Terms of the Series E Cumulative Convertible Preferred Stock.

1. Designation and Number. A series of Preferred Stock, designated the “Series E
Cumulative Convertible Preferred Stock”, is hereby established (and is herein
referred to as the “Series E Preferred Stock”). The number of authorized shares
of Series E Preferred Stock shall be 925,000.

2. Maturity. The Series E Preferred Stock has no stated maturity and will not be
subject to any sinking fund or, except as described in Section 7 and Section 8
below, mandatory redemption or forced conversion.

3. Rank. The Series E Preferred Stock will, with respect to dividend rights and
rights upon liquidation, dissolution or winding up of the Corporation, rank
(a) prior or senior to the Common Stock issued by the Corporation; (b) prior or
senior to all classes or series of Preferred Stock issued by the Corporation,
the terms of which specifically provide that such shares rank junior to the
Series E Preferred Stock with respect to dividend rights and rights upon
liquidation, dissolution or winding up of the Corporation (together with the
Common Stock, collectively, “Junior Shares”), (c) on a parity with respect to
dividend rights and rights upon liquidation, dissolution or winding up of the
Corporation with all classes or series of shares of Preferred Stock issued by
the Corporation, the terms of which specifically provide that such shares rank
on a parity with the Series E Preferred Stock (collectively, “Parity Shares”)
and (d) junior to all existing and future indebtedness of the Corporation.

4. Dividends.

(a) Holders of Series E Preferred Stock shall be entitled to receive, when and
as authorized by the Board, or a duly authorized committee thereof, and declared
by the Corporation out of funds of the Corporation legally available for
payment, preferential cumulative cash dividends at the rate of 6.25% per

 

- 12 -



--------------------------------------------------------------------------------

annum of the face value per share (equivalent to a fixed annual amount of $0.625
per share), subject to increase as provided in Section 4(c) below. Such
dividends shall be cumulative from the date of original issue and shall be
payable quarterly in arrears on March 31, June 30, September 30 and December 31
(or, if not a Business Day (as defined below), the next succeeding Business Day,
each a “Dividend Payment Date”) for the period ending on such Dividend Payment
Date, commencing on the date of issue. “Business Day” shall mean any day other
than a Saturday, Sunday or other day on which commercial banks in the City of
New York are authorized or required to close. The first dividend on the Series E
Preferred Stock will be paid on March 31, 2017 with respect to the period
beginning on the date of issue and ending on March 31, 2017 and will be less
than a full quarter payment. Any dividend payable on the Series E Preferred
Stock for any partial dividend period will be computed on the basis of twelve
30-day months and a 360-day year. Dividends will be payable in arrears to
holders of record as they appear on the share records of the Corporation at the
close of business on the applicable record date, which shall be the 15th day of
March, June, September or December, as the case may be, immediately preceding
the applicable Dividend Payment Date or such other date designated by the Board
for the payment of dividends that is not more than 30 nor less than 10 days
prior to such Dividend Payment Date (each, a “Dividend Record Date”).

(b) No dividends on the Series E Preferred Stock shall be authorized by the
Board or declared or paid or set apart for payment by the Corporation at such
time as the terms and provisions of any agreement of the Corporation relating to
the Corporation’s indebtedness prohibits such declaration, payment or setting
apart for payment or provides that such declaration, payment or setting apart
for payment would constitute a breach thereof or a default thereunder, or if
such declaration or payment shall be restricted or prohibited by law.

(c) Notwithstanding the foregoing, dividends on the Series E Preferred Stock
will accrue whether or not the Corporation has earnings, whether or not there
are funds legally available for the payment of such dividends, whether or not
such dividends are declared and whether or not such dividends are prohibited by
agreement. Accrued but unpaid dividends on the Series E Preferred Stock will
accumulate and will earn additional dividends at 9.5%, or 12.5% if a Qualified
Offering (as defined below) has not occurred, compounding quarterly. Except as
set forth in the next sentence, no dividends will be declared or paid or set
apart for payment on any Parity Shares or Junior Shares (other than a dividend
payable in Junior Shares) for any period unless full cumulative dividends have
been or contemporaneously are declared and paid or declared and a sum sufficient
for the payment thereof is set apart for such payment on the Series E Preferred
Stock for all past dividend periods and the then-current dividend period. When
dividends are not paid in full (or a sum sufficient for such full payment is not
so set apart) upon the Series E Preferred Stock and any Parity Shares, all
dividends declared upon the Series E Preferred Stock and such Parity Shares
shall be declared pro rata so that the amount of dividends declared per share of
Series E Preferred Stock and per Parity Share shall in all cases bear to each
other the same ratio that accrued dividends per share on the Series E Preferred
Stock and such Parity Shares (which shall not include any accrual in respect of
unpaid dividends for prior dividend periods if such Preferred Stock does not
have a cumulative dividend) bear to each other.

 

- 13 -



--------------------------------------------------------------------------------

Except as provided in the immediately preceding paragraph, unless full
cumulative dividends on the Series E Preferred Stock have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof is set apart for payment for all past dividend periods and the
then-current dividend period, no dividends (other than a dividend payable in
Junior Shares) shall be declared or paid or set aside for payment nor shall any
other distribution be declared or made upon the Common Stock, or any Parity
Shares or Junior Shares, nor shall the Common Stock, any other Junior Shares or
any Parity Shares be redeemed, purchased or otherwise acquired for any
consideration (or any moneys be paid to or made available for a sinking fund for
the redemption of any such shares) by the Corporation (except by conversion into
or exchange for any other class or series of capital stock of the Corporation
constituting Junior Shares and upon liquidation or redemption for the purpose of
preserving the Corporation’s qualification as a real estate investment trust
under the Internal Revenue Code of 1986, as amended (the “Code”), or complying
with the provisions of Article VIII of the Articles). Holders of Series E
Preferred Stock shall not be entitled to any dividend, whether payable in cash,
property or stock, in excess of full cumulative dividends on the Series E
Preferred Stock as provided above. Any dividend payment made on the Series E
Preferred Stock shall first be credited against the earliest accrued but unpaid
dividend due with respect to such shares which remains payable. As provided
herein, accrued but unpaid dividends on the Series E Preferred Stock will
accumulate and will earn additional dividends at 9.5%, or 12.5% if a Qualified
Offering has not occurred, compounding quarterly.

 

  5. Liquidation Preference.

(a) Upon any voluntary or involuntary liquidation, dissolution or winding up of
the affairs of the Corporation, the holders of the Series E Preferred Stock are
entitled to be paid out of the assets of the Corporation legally available for
distribution to its shareholders, before any distribution of assets is made to
holders of the Corporation’s Common Stock or any other Junior Shares, a
liquidation preference of $10.00 per share in cash (the “Liquidation
Preference”) and (i) an amount equal to any accrued and unpaid dividends to the
date of payment and (ii), in the case of a liquidation, dissolution or winding
up that occurs on or after March 16, 2021, and in the event a Qualified Offering
has not occurred prior to the time of such liquidation, dissolution or winding
up, the additional sum of the Net Series E Per Share Additional Liquidation
Preference (as defined below)

(b) As provided herein, accrued but unpaid dividends on the Series E Preferred
Stock will accumulate and will earn additional dividends at 9.5%, or 12.5% if a
Qualified Offering has not occurred, compounding quarterly. The Corporation will
promptly provide to the holders of the Series E Preferred Stock written notice
of any event triggering the right to receive such Liquidation Preference. The
consolidation or merger of the Corporation with or into any other corporation,
trust or entity or of any other corporation, trust or entity with or into the
Corporation, the sale, lease or conveyance of all or substantially all of the
property or business of the Corporation or a statutory share exchange, shall not
be deemed to constitute a liquidation, dissolution or winding up of the
Corporation.

(c) In determining whether a distribution (other than upon voluntary or
involuntary liquidation) by dividend, redemption or other acquisition of shares
of capital stock of the Corporation or otherwise is permitted under Maryland
law, no effect shall be given to amounts that would be needed, if the
Corporation were to be dissolved at the time of the distribution, to satisfy the
preferential rights upon distribution of holders of shares of capital stock of
the Corporation whose preferential rights upon distribution are superior to
those receiving the distribution.

 

- 14 -



--------------------------------------------------------------------------------

(d) “Qualified Offering” means (i) the sale of Common Stock in a single offering
of at least $50,000,000 or (ii) the sale of Common Stock in up to three separate
offerings totaling at least $75,000,000 in the aggregate, in each case at an
offering price of $1.60 per share (appropriately adjusted in the same manner as
the Conversion Price pursuant to Section 8 below) or more.

“Net Series E Per Share Additional Liquidation Preference” shall mean an amount
equal to [A—B +/- C]/925,000, where:

A = $16,135,263

B = the (i) amount to the extent by which the per share weighted market sale
price average of the Common Stock, as reported by the Nasdaq Stock Market or any
other national securities exchange on which the Common Stock are then listed for
trading, or if none, the most recently reported “over the counter” trade price,
for the 30 trading days (or such longer trading period as required to have at
least 5 trading days on which trades occurred) preceding the public disclosure
of the liquidation, dissolution or winding up exceeds $1.60 per share,
multiplied by (ii) 39,644,474.

C =

(i) subtract the amount, if any positive amount, prorated for any partial year,
by which the (A) aggregate cash dividends paid on 39,644,474 shares of Common
Stock during the Dividend Benefit Measuring Period (as defined below) exceeds
(B) an amount equal to the equivalent of a 6.25% annual dividend on securities
with a face value of $63,463,159 as if paid during the Dividend Measuring Period
(and if there are accumulated but unpaid dividends on the Series E Preferred
Stock, 9.5% or 12.5% on equivalent dividends as if accumulated and unpaid for
the same periods in the same manner as provided in Section 5(b)); or

(ii) add the amount, if any positive amount, prorated for any partial year, by
which (A) an amount equal to the equivalent of a 6.25% annual dividend on
securities with a face value of $63,463,159 as if paid during the Dividend
Measuring Period (and if there are accumulated but unpaid dividends on the
Series E Preferred Stock, 9.5% or 12.5% on equivalent dividends as if
accumulated and unpaid for the same periods in the same manner as provided in
Section 5(b)) is greater than (B) the aggregate cash dividends paid on
39,644,474 shares of Common Stock during the Dividend Benefit Measuring Period.

“Dividend Measurement Period” shall mean the period commencing on the date of
issuance of the Series E Preferred Stock and ending on the date immediately
preceding the public disclosure of the liquidation, dissolution or winding up of
the Corporation.

(e) If upon any liquidation, dissolution or winding up of the Corporation, the
available assets of the Corporation, or proceeds thereof, distributable among
the holders of Series E Preferred Stock shall be insufficient to pay in full the
above described preferential amount and liquidating payments on any other class
or series of Parity Shares, then such assets, or the proceeds thereof, shall be
distributed among the holders of Series E Preferred Stock and any such other
Parity Shares ratably in the same proportion as the respective amounts that
would be payable on such Series E Preferred Stock and any such other Parity
Shares if all amounts payable thereon were paid in full.

 

- 15 -



--------------------------------------------------------------------------------

(f) Upon any liquidation, dissolution or winding up of the Corporation, after
payment shall have been made in full to the holders of Series E Preferred Stock
and any Parity Shares, the holders of the Series E Preferred Stock shall have no
right or claim to any of the remaining assets of the Corporation.

6. Voting Rights.

(a) Except as otherwise provided herein, the holders of Series E Preferred Stock
shall not have any voting rights.

(b) So long as any shares of Series E Preferred Stock remain outstanding, the
Corporation shall not, without the affirmative vote or consent of the holders of
not less than 75% of the Series E Preferred Stock, given in person or by proxy,
either in writing or at a meeting (voting separately as a class):

(i) amend, alter, repeal or make other changes to any provision hereof of any
provision elsewhere in the Articles so as to adversely affect any right,
preference, privilege or voting power of the Series E Preferred Stock or the
holders thereof, including without limitation any amendment, alteration, repeal
or other change effected in connection with a merger, consolidation or similar
transaction (any such transaction, which for the avoidance of doubt does not
include any liquidation, dissolution or winding up of the Corporation, an
“Event”);

(ii) authorize, create or issue, or increase the authorized or issued amount of,
any class or series of capital stock or rights to subscribe to or acquire any
class or series of capital stock or any class or series of capital stock
convertible into any class or series of capital stock, in each case ranking on a
parity with or senior to, the Series E Preferred Stock with respect to payment
of dividends or the distribution of assets upon liquidation, dissolution or
winding up of the Corporation or otherwise, or reclassify any shares of capital
stock into any such shares; or

(iii) agree or commit to do any of the foregoing.

provided, however, that any Event in which the Series E Preferred Stock (or any
equivalent class or series of stock or shares issued by the surviving
corporation, trust or other entity in connection with such Event) remains
outstanding after such Event with the same ranking, preferences, rights, voting
powers and other terms as provided herein unchanged shall not be deemed to
adversely affect the rights, preferences, privileges or voting power of holders
of the Series E Preferred Stock for purposes of Section 6(b)(i) above; and
provided, further, that any Event and any liquidation, dissolution or winding up
of the Corporation in which the holders of Series E Preferred Stock receive cash
in the amount of the Liquidation Preference plus accrued and unpaid dividends in
exchange for each of their shares of Series E Preferred Stock will not be
subject to Section 6(b)(i) above.

(c) So long as 434,750 shares of Series E Preferred Stock (47% of the originally
issued shares of Series E Preferred Stock) remain outstanding, the Corporation
shall not, without the affirmative vote or consent of the holders of not less
than 75% of the Series E Preferred Stock then outstanding, given in person or by
proxy, either in writing or at a meeting (voting separately as a class):

(i) merge, consolidate, liquidate, dissolve or wind up the Corporation or sell,
lease or convey all or substantially all of the assets of the Corporation;

 

- 16 -



--------------------------------------------------------------------------------

(ii) engage in any transaction in which the Corporation is to be a participant
and the amount involved exceeds $120,000, other than employment compensation,
and in which any of the Corporation’s directors or executive officers or any
member of their immediate families will have a material interest, exclusive of
interests arising solely from the ownership of a class of equity securities of
the Corporation provided that all holders of such class of equity securities
receive the same benefit on a pro rata basis;

(iii) except for dividends or distributions of cash from the Corporation’s funds
from operations and except as required to preserve the Corporation’s
qualification as a real estate investment trust under the Code, declare or pay
any dividends or other distributions on shares of Common Stock or any other
Junior Shares;

(iv) grant an exemption from the Ownership Limit set forth in the Articles of
Incorporation pursuant to Section (A)(7) of the Articles of Incorporation, or
otherwise, provided that the Board of Directors may by affirmative majority vote
of Directors present at a meeting at which a quorum is present, may grant
additional exemptions pursuant to Section (A)(7) of the Articles of
Incorporation to prior recipients of such exemptions, and their affiliates, if
such recipients were shareholders as of February 28, 2017;

(v) issue any preferred stock of the Corporation; or

(vi) agree or commit to do any of the foregoing.

(d) With respect solely to the exercise of the above described voting rights in
this Section 6, each share of Series E Preferred Stock shall have one vote per
share except that when any other class or series of preferred stock shall have
the right to vote with the Series E Preferred Stock as a single class, then the
Series E Preferred Stock and such other class or series shall have one vote per
each $10.00 of stated liquidation preference.

The foregoing voting provisions in this Section 6(b) will not apply if, at or
prior to the time when the act with respect to which such vote would otherwise
be required shall be effected, all outstanding Series E Preferred Stock shall
have been redeemed or called for redemption upon proper notice and sufficient
funds shall have been deposited in trust to effect such redemption.

 

- 17 -



--------------------------------------------------------------------------------

  7. Redemption.

(a) The Corporation, upon not less than 30 nor more than 60 calendar days’ prior
written notice, may at its option at any time after a Qualified Offering or from
time to time thereafter, select a redemption date or dates to redeem up to a
total of 490,250 shares of Series E Preferred Stock, in all cases for cash at a
redemption price equal to the Redemption Amount per share, plus all accrued and
unpaid dividends thereon to the date of redemption provided that (x) redemptions
are made pro rata (as nearly as practicable without creating factional shares)
to all holders of Series E Preferred Stock, and (y) the Corporation shall not
borrow funds, or delay making any capital expenditures or paying any operating
expenses, for the purpose of making any such partial redemptions.

The “Redemption Amount” with respect to a share of Series E Preferred stock
shall mean:

(i) 110% of the Liquidation Preference for redemption on or before March 16,
2019 ;

(ii) 120% of the Liquidation Preference for redemption from March 16, 2019 and
prior to March 16, 2020; and

(iii) 130% of the Liquidation Preference for redemption on or after March 16,
2020.

If notice of redemption of any of the Series E Preferred Stock has been given by
the Corporation pursuant to this Section 7(a) and if the funds necessary for
such redemption have been set aside, separate and apart from other funds, by the
Corporation in trust for the pro rata benefit of the holders of any Series E
Preferred Stock so called for redemption, then from and after the date of
redemption dividends will cease to accrue on such Series E Preferred Stock, such
Series E Preferred Stock shall no longer be deemed outstanding and all rights of
the holders of such shares will terminate, except the right to receive the
redemption price and except that conversion rights will continue up to the date
the redemption price is paid. A holder of Series E Preferred Stock shall
continue to have all preferences, conversion and other rights, and voting powers
set forth herein with respect to all shares of Series E Preferred Stock subject
to a notice of redemption under this Section 7(a) until such time as the holder
receives the redemption price for such shares, for the avoidance of doubt, a
holder may exercise conversion rights with respect to any shares of the holder’s
Series E Preferred Stock so called for redemption up to the date of the payment
of the redemption price of such shares to such holder.

(b) Unless full cumulative dividends on all Series E Preferred Stock shall have
been or contemporaneously are declared and paid or declared and a sum sufficient
for the payment thereof set apart for payment for all past dividend periods and
the then-current dividend period, no Series E Preferred Stock shall be redeemed
unless all outstanding Series E Preferred Stock is simultaneously redeemed and
the Corporation shall not purchase or otherwise acquire, directly or indirectly,
any Series E Preferred Stock (except by exchange for any Junior Shares);
provided, however, that the foregoing shall not prevent the purchase by the
Corporation of any Series E Preferred Stock in accordance with Article IX of

 

- 18 -



--------------------------------------------------------------------------------

the Articles, or the purchase or acquisition of Series E Preferred Stock
pursuant to a purchase or exchange offer made on the same terms to holders of
all outstanding Series E Preferred Stock. Subject to applicable law and the
limitation on purchases when dividends on the Series E Preferred Stock are in
arrears, the Corporation shall be entitled at any time and from time to time to
repurchase any Series E Preferred Stock pro rata from the holders of the Series
E Preferred Stock by tender or by private agreement transactions duly authorized
by the Board.

(c) Notice of redemption by the Corporation of the Series E Preferred Stock
shall be given by publication in a newspaper of general circulation in the City
of New York, such publication to be made once a week for two successive weeks
commencing not less than 30 nor more than 60 calendar days prior to the date of
redemption. A similar notice shall be mailed by the Corporation by first class
mail, postage prepaid, not less than 30 nor more than 60 calendar days prior to
the date of redemption, addressed to each holder of record of the Series E
Preferred Stock to be redeemed at such holder’s address as the same appears on
the share records of the Corporation. No failure to give such notice or any
defect therein or in the mailing thereof shall affect the validity of the
proceedings for the redemption of any Series E Preferred Stock except as to the
holder to whom notice was defective or not given. Each notice shall state:
(i) the date of redemption; (ii) the redemption price; (iii) the number of
shares of Series E Preferred Stock to be redeemed; (iv) the place or places
where the Series E Preferred Stock is to be surrendered for payment of the
redemption price; and (v) dividends will cease to accrue on the redemption date.

(d) Immediately prior to any redemption of Series E Preferred Stock, the
Corporation shall pay, in cash, any accumulated and unpaid dividends through the
date of redemption, unless a date of redemption falls after a Dividend Record
Date and prior to the corresponding Dividend Payment Date, in which case each
holder of Series E Preferred Stock at the close of business on such Dividend
Record Date shall be entitled to the dividend payable on such shares on the
corresponding Dividend Payment Date notwithstanding the redemption of such
shares before such Dividend Payment Date.

(e) All Series E Preferred Stock redeemed, purchased or otherwise acquired by
the Corporation in any manner whatsoever shall be retired and reclassified as
authorized but unissued Preferred Stock, without designation as to class or
series, and may thereafter be reissued as any class or series of Preferred Stock
in accordance with the applicable provisions hereof and elsewhere in the
Articles.

8. Conversion.

(a) The conversion price for each share of the Series E Preferred Stock shall
equal $2.13 and shall be subject to adjustment as set forth in Section 8 below
(the “Conversion Price”). Subject to obtaining shareholder approval pursuant to
Nasdaq Marketplace Rules as described below, each share of Series E Preferred
Stock shall be convertible in accordance with the terms of this Section 8, at
any time and from time to time from and after February 28, 2019 at

 

- 19 -



--------------------------------------------------------------------------------

the option of the holder thereof, into that number of shares of Common Stock
determined by dividing the Liquidation Preference of such share of Series E
Preferred Stock, plus the aggregate accrued or accumulated and unpaid dividends
thereon through the Conversion Date (as defined below), by the Conversion Price
in effect on the Conversion Date. A holder of the Series E Preferred Stock shall
effect any such conversion by providing the Corporation with a written
conversion notice (each, a “Notice of Conversion”). Each Notice of Conversion
shall specify the number of shares of Series E Preferred Stock to be converted,
the number of shares of Series E Preferred Stock owned prior to the conversion
at issue, the number of shares of Series E Preferred Stock owned subsequent to
the conversion at issue and the date on which such conversion is to be effective
(such effective date, the “Conversion Date”); provided, however, that the
Conversion Date may not be less than 30 days after the date on which the Notice
of Conversion is delivered to the Corporation. If a Conversion Date is not
specified, or is less than 30 calendar days after delivery of the Notice of
Conversion, the Notice of Conversion shall be effective on the 30th day (or if
such day is not a Business Day, the next Business Day) following delivery of the
Notice of Conversion.

(b) Upon receipt of a Notice of Conversion, the Corporation shall promptly
notify all other holders of Series E Preferred Stock, if any (each, a
“Non-converting Holder”), that a Notice of Conversion has been delivered and
provide each Non-converting Holder with a copy of such Notice of Conversion. The
Board shall deliver a waiver of the Ownership Limit to a Non-converting Holder
pursuant to Article IX(A)(7) of the Articles prior to the Conversion Date if
(i) such Non-converting Holder provides the Board the representations and
undertakings specified in Article IX(A)(7) of the Articles prior to the
Conversion Date and (ii) the Board has received the opinion of counsel specified
in Article IX(A)(7) of the Articles prior to the Conversion Date (which the
Corporation shall use commercially reasonable efforts to obtain, at the
Corporation’s expense). In the event a Non-converting Holder fails to provide
such representations and undertakings, or the Corporation is unable to obtain
such opinion of counsel notwithstanding commercially reasonable efforts to do
so, the minimum number of shares of Series E Preferred Stock held by such
Non-converting Holder necessary to cause such Non-converting Holder to satisfy
the Ownership Limit shall automatically without any further action by such
Non-converting Holder or the Corporation convert (along with the aggregate
accrued or accumulated and unpaid dividends thereon) into an aggregate number of
shares of Common Stock (including any fraction of a share) determined in
accordance with this Section 8 on the Conversion Date, concurrently with the
conversion of the shares specified in the Notice of Conversion.

(c) At the first annual meeting of shareholders following the issuance of the
Series E Preferred Stock, the Corporation shall seek (and use commercially
reasonable efforts to obtain) shareholder approval of an amendment to the
Articles that, in connection with any conversion of the Series E Preferred
Stock, eliminates the requirement that the Board obtain such representations and
undertakings from a Person as are reasonably necessary to ascertain that no
individual’s Beneficial Ownership or Constructive Ownership of shares of the
Series E Preferred Stock will violate the Ownership Limit, so long as the Board
is able to obtain the opinion of counsel specified in Article IX(A)(7) of the
Articles. In the event such amendment is approved by the shareholders of the
Corporation, the second and third sentences of Section 9(b) above shall deemed
to be amended to eliminate the requirement for a Non-Converting Holder to
deliver the representations and undertakings specified in Article IX(A)(7) of
the Articles.

 

- 20 -



--------------------------------------------------------------------------------

(d) “Qualified Pricing Event” means the Common Stock trades for 60 consecutive
trading days (or such longer trading period to have at least 5 trading days on
which trades occurred) at a weighted market sales price average equal to or
greater than 120% of the Conversion Price as reported by the Nasdaq Stock Market
or any other national securities exchange on which the Common Stock are then
listed for trading, or if none, the as reported “over the counter” trade price
for such time period (a “Qualified Pricing Event Period”). In the event of a
Qualified Pricing Event, an aggregate number of shares of Series E
Preferred    Stock (including any fraction of a share) as is determined by
(i) multiplying the daily weighted market sales price average by the daily
average volume of the Common Stock during the Qualified Pricing Event Period,
and then (ii) multiplying the result by 15, and then (iii) dividing that result
by the Liquidation Preference (the “Qualified Number of Shares”) shall
automatically convert into an aggregate number of shares of Common Stock
(including any fraction of a share) as is determined by (x) multiplying the
Qualified Number of Shares (including any fraction of a share) by the
Liquidation Preference thereof, and then (y) dividing the result by the
Conversion Price then in effect. The 60th trading date (or last day of such
longer trading period needed to have at least 5 trading days on which trades
occurred at the required weighted market sales price average) of a Qualified
Pricing Event shall be deemed a Conversion Date and such automatic conversion of
the Qualified Number of Shares into shares of Common Stock shall be deemed to
have occurred in accordance with the terms hereof at 5:00 p.m. New York City
time on such date. No automatic conversion of Series E Preferred Stock shall
occur pursuant to this Section 8(d) during a period of 90 calendar days
following an automatic conversion of Series E Preferred Stock (an “Automatic
Conversion Limitation Period”) but may occur on the 91st day and any day
thereafter, unless prohibited by another Automatic Conversion Limitation Period.

The shares of Series E Preferred Stock that are converted into the number of
shares of Common Stock as provided in this Section 8(d) (i) shall be
automatically converted upon the occurrence of a Qualified Pricing Event without
any further action by the holders of such shares or the Corporation, and
(ii) shall be made pro rata (as nearly as practicable without creating factional
shares) to all holders of Series E Preferred Stock. As promptly as practicable
following such Qualified Pricing Event, the Corporation shall send each holder
of shares of Series E Preferred Stock written notice of such event and the
number of such holder’s shares of Series E Preferred Stock that were
automatically converted, along with the payment of any accrued and unpaid
dividends with respect to such shares of Series E Preferred Stock through the
Conversion Date. Upon receipt of such notice and any such payment, each holder
shall surrender to the Corporation the certificate or certificates representing
all shares of Series E Preferred Stock being converted, duly assigned or
endorsed for transfer to the Corporation (or accompanied by duly executed stock
powers relating thereto), unless such shares are held in uncertificated form,
and upon receipt thereof by the Corporation such holder shall be issued a
certificate or certificates representing the shares of Common Stock into which
such shares of Series E Preferred Stock were converted.

(e) To receive shares of Common Stock upon conversion of shares of Series E
Preferred Stock, a holder shall surrender the certificate(s) representing the
shares of Series E Preferred Stock to be converted to the Corporation together
with the delivery of the Notice of Conversion, if applicable, duly assigned or
endorsed for transfer to the Corporation (or accompanied by duly executed stock
powers) unless such shares are held in uncertificated form. Shares of Series E
Preferred Stock converted into Common Stock or redeemed in accordance with the
terms hereof shall be canceled.

(f) Promptly after each Conversion Date, the Corporation shall deliver, or cause
to be delivered, to the converting holder a certificate or certificates
representing the number of shares of Common Stock being acquired upon the
conversion of the Series E Preferred Stock.

 

- 21 -



--------------------------------------------------------------------------------

(g) No fractional Common Stock shall be issued upon conversion of Series E
Preferred Stock. All Common Stock (including fractions thereof) issuable upon
conversion of Series E Preferred Stock shall be aggregated for purposes of
determining whether the conversion would result in the issuance of any
fractional share. If, after the aforementioned aggregation, the exercise would
result in the issuance of any fractional share, the Company shall, in lieu of
issuing any fractional shares, pay cash equal to the product of such fraction
multiplied by the fair market value per share of Common Stock on the Conversion
Date (as reported by the Nasdaq Stock Market or any other national securities
exchange on which the Common Stock is then listed for trading, or if none, the
most recently reported “over the counter” trade price or if none, as determined
in good faith by the Board).

(h) The Corporation covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock for the sole
purpose of issuance upon conversion of the Series E Preferred Stock, free from
all liens and preemptive rights, a sufficient number of shares of Common Stock
to effect the conversion of all then-outstanding shares of Series E Preferred
Stock in accordance with the terms hereof. The Corporation covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid and nonassessable. The Corporation shall
use its best efforts to list the Common Stock required to be delivered upon
conversion of the Series E Preferred Stock, prior to such delivery, upon any
national securities exchange upon which the Common Stock is listed at the time
of such delivery.

(i) The issuance of certificates for shares of the Common Stock on conversion of
the Series E Preferred Stock shall be made without charge to any holder for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificates, provided that the Corporation shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the holders of such shares of Preferred Stock and the
Corporation shall not be required to issue or deliver such certificates unless
or until the Person or Persons requesting the issuance thereof shall have paid
to the Corporation the amount of such tax or shall have established to the
satisfaction of the Corporation that such tax has been paid.

(j) At the first annual meeting of shareholders following the issuance of the
Series E Preferred Stock, the Corporation shall seek (and use best efforts to
obtain) shareholder approval pursuant to applicable Nasdaq Marketplace Rules of
the Conversion Price to be used to determine the number of shares of Common
Stock issued upon conversion of the Series E Preferred Stock. In the event
shareholder fail to so approve the Corporation, the Corporation will
successively seek similar approval at the next annual meetings of shareholders
until February 28, 2022. If shareholder approval is not obtained, the Series E
Preferred Stock shall not be convertible.

9. Certain Adjustments and Rights.

(a) If the Corporation, at any time while this Series E Preferred Stock is
outstanding: (i) pays a stock dividend or makes a distribution to holders of any
class or series of capital stock of the Corporation in shares of Common Stock
(which, for avoidance of doubt, shall not include any shares of Common Stock
issued by the Corporation upon conversion of this Series E Preferred Stock),
(ii) subdivides outstanding shares of Common Stock into a greater number of
shares, (iii) combines its outstanding shares of Common Stock into a smaller
number of shares, or (iv) issues any shares of its capital stock by
reclassification of the Common Stock, or (v) undertakes any transaction similar
to or having the effect of the foregoing transactions,

 

- 22 -



--------------------------------------------------------------------------------

then the Conversion Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding any treasury
shares of the Corporation) outstanding immediately before such event, and of
which the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. As an example of an adjustment, an 8 for 1 reverse
stock split would cause a $2.00 conversion price to be a $16.00 converion price.
Any adjustment made pursuant to this Section 9(a) (shall become effective
immediately after the record date for the determination of shareholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
reclassification.

(b) If at any time after the issuance of the Series E Preferred Stock, the
Corporation issues any rights, options or warrants pro rata to all holders of
Common Stock to purchase Common Stock (or securities convertible into or
exchangeable for Common Stock) (the “Purchase Rights”), then each holder of
Series E Preferred Stock shall be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which such holder would
have acquired if such holder had held the number of shares of Common Stock
acquirable upon complete conversion of such holder’s Series E Preferred Stock
immediately before the date on which a record is taken for the issuance of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the issuance of such
Purchase Rights.

(c) Whenever the Conversion Price is adjusted pursuant to any provision of this
Section 9, the Corporation shall promptly deliver to each holder of Series E
Preferred Stock a written notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

(d) Notwithstanding anything herein to the contrary, no adjustment of the
Conversion Price shall be made in an amount less than $.01 per share, and any
such lesser adjustment shall be carried forward and shall be made at the time
and together with the next subsequent adjustment which together with any
adjustments so carried forward shall amount to $.01 per share or more.

10. Put Right.

(a) Subject to obtaining shareholder approval pursuant to Nasdaq Marketplace
Rules as described below, each holder of Series E Preferred Stock will have the
right (a “Put Right”), exercised by notice delivered by such holder to the
Corporation on or after March 16, 2021 (a “Put Right Notice”), to require the
Corporation to redeem all, but not less than all, of such holder’s then
outstanding Series E Preferred Stock at a value per share of at 130% of the
Liquidation Preference plus accrued and unpaid dividends on a date specified in
the Put Right Notice (a “Put Right Exercise Date”); provided, however, that a
Put Right Exercise Date may not be less than 30 calendar days after the date on
which a Put Right Notice is delivered to the Corporation. If a Put Right
Exercise Date is not specified, or is less than 30 calendar days after the
delivery of the Put Right Notice, the Put Right Notice shall be effective on the
30th calendar day (or if such day is not a Business Day, the next Business Day)
following the delivery of the Put Right Notice.    Any redemption pursuant to a
Put Right shall be in cash or Common Stock at the election of the Corporation.
If in connection with the exercise of a Put Right the Corporation elects to
redeem the Series E Preferred Stock with Common Stock, then the number of shares
of

 

- 23 -



--------------------------------------------------------------------------------

Common Stock issued shall be determined by dividing (i) the sum of (a) 130% of
the aggregate Liquidation Preference of the shares of Series E Preferred Stock
to be redeemed and (b) any accrued and unpaid dividends with respect to such
shares of Series E Preferred Stock through the redemption by (ii) the market
value of the Common Stock. The market value per share of the Common Stock
payment (the “Put Right Common Stock Market Value”) shall be the greater of
(a) the weighted market sale price average of the Common Stock for the 30
trading days (or such longer trading period as required to have at least 5
trading days on which trades occurred) preceding the Put Right Notice, and
(b) if the shareholder described in Section 10(b) is obtained, $0.75
(appropriately adjusted in the same manner as the Conversion Price pursuant to
Section 9).

(b) Upon receipt of a Put Right Notice, the Corporation shall promptly notify
all other holders of Series E Preferred Stock, if any (each, a “Non-exercising
Holder”), that a Put Right Notice has been delivered and provide each
Non-exercising Holder with a copy of such Put Right Notice. The Board shall
deliver a waiver of the Ownership Limit to a Non-exercising Holder pursuant to
Article IX(A)(7) of the Articles prior to the Put Right Exercise Date if
(i) such Non-exercising Holder provides the Board the representations and
undertakings specified in Article IX(A)(7) of the Articles prior to the Put
Right Exercise Date and (ii) the Board has received the opinion of counsel
specified in Article IX(A)(7) of the Articles prior to the Put Right Exercise
Date (which the Corporation shall use commercially reasonable efforts to obtain,
at the Corporation’s expense). In the event a Non-exercising Holder fails to
satisfy the conditions of any existing waiver previously granted to it, and
fails to provide such representations and undertakings, or the Corporation is
unable to obtain such opinion of counsel notwithstanding commercially reasonable
efforts to do so, the minimum number of shares of Series E Preferred Stock held
by such Non-exercising Holder necessary to cause such Non-exercising Holder to
satisfy the Ownership Limit shall without any further action by such Non-
exercising Holder or the Corporation automatically be converted (along with the
aggregate accrued or accumulated and unpaid dividends thereon) into an aggregate
number of shares of Common Stock (including any fraction of a share) determined
in accordance with this Section 10 on the Put Right Exercise Date, concurrently
with the conversion of the shares specified in the Put Right Conversion;
provided, however, that the Non-exercising Holder shall, if necessary, be
permitted, in connection with the exercise by another Holder of its Put Right,
to put such portion of its shares above as may be required to enable the
Corporation to obtain the opinion of counsel contemplated above or to satisfy
the conditions of any existing waiver previously granted to it (the “Secondary
Put Right”). The consideration delivered by the Corporation in connection with
the exercise of a Secondary Put Right shall be calculated in accordance with the
pricing mechanism specified in paragraph (a) and shall be paid with the same
type and proportion of consideration elected by the Corporation with respect to
the Put Right.

 

- 24 -



--------------------------------------------------------------------------------

(c) At the first annual meeting of shareholders following the issuance of the
Series E Preferred Stock, the Corporation shall seek (and use best efforts to
obtain) shareholder approval pursuant to applicable Nasdaq Marketplace Rules of
the Put Right Common Stock Market Value to be used to determine the number of
shares of Common Stock issued upon exercise of a Put Right. In the event
shareholder fail to so approve the Put Right Common Stock Market Value, the
Corporation will successively seek similar approval at the next annual meetings
of shareholders until February 28, 2022. If shareholder approval is not
obtained, the Put Right shall not be exercisable.

11. Articles of Incorporation and Bylaws.

The rights of all holders of the Series E Preferred Stock and the terms of the
Series E Preferred Stock are subject to the provisions of the Articles and the
Bylaws of the Corporation, including, without limitation, the restrictions on
transfer and ownership contained in Article IX of the Articles.

B. Exclusion of Other Rights.

Except as may otherwise be required by applicable law, the Series E Preferred
Stock shall not have any voting powers, preferences or relative, participating,
optional or other special rights, other than those specifically set forth herein
or elsewhere in the Articles. The Series E Preferred Stock shall have no
preemptive or subscription rights.

C. Headings of Subdivisions.

The headings of the various subdivisions hereof are for convenience of reference
only and shall not affect the interpretation of any of the provisions hereof.

D. Severability of Provisions.

If any voting power, preference or relative, participating, optional and other
special right of the Series E Preferred Stock is invalid, unlawful or incapable
of being enforced by reason of any rule of law or public policy, all other
voting powers, preferences and relative, participating, optional and other
special rights of Series E Preferred Stock and qualifications, limitations and
restrictions thereof set forth herein which can be given effect without the
invalid, unlawful or unenforceable voting powers, preferences or relative,
participating, optional or other special rights of Series E Preferred Stock or
qualifications, limitations and restrictions thereof shall be given such effect.
None of the voting powers, preferences or relative participating, optional or
other special rights of the Series E Preferred Stock or qualifications,
limitations or restrictions thereof herein set forth shall be deemed dependent
upon any other such voting powers, preferences or relative, participating,
optional or other special right of Series E Preferred Stock or qualifications,
limitations or restrictions thereof unless so expressed herein.

SECOND: The shares of Series E Cumulative Convertible Preferred Stock have been
classified and established by the Board under the authority contained in the
Articles.

THIRD: These Articles Supplementary have been approved by the Board in the
manner and by the vote required by law.

FOURTH: The undersigned acknowledges these Articles Supplementary to be the
corporate act of the Corporation and, as to all matters or facts required to be
verified under oath, the undersigned acknowledges that, to the best of his
knowledge, information and belief, these matters and facts are true in all
material respects and that this statement is made under the penalties for
perjury.

[Signature Page Follows]

 

- 25 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused these Articles Supplementary to
be signed in its name and on its behalf by its Chief Executive Officer and
attested to it by its Treasurer on this 28th day of February, 2017.

 

CONDOR HOSPITALITY TRUST, INC. By:     Name: J. William Blackham  
Title:    Chief Executive Officer

 

ATTEST: By:     Name: Patricia M. Morland   Title:    Treasurer

 

- 26 -